Appeal by defendant from a judgment of the Supreme Court, Queens County (Farlo, J.), rendered January 12, 1982, convicting him of attempted burglary in the third degree, after a nonjury trial, and imposing sentence.
Judgment affirmed.
The uncontroverted evidence adduced at trial was sufficient to support the court’s determination that the People had proven defendant’s guilt beyond a reasonable doubt (see People v Castillo, 47 NY2d 270, 277-278; People v Gilligan, 42 NY2d 969; People v Dunbar, 84 AD2d 605).
We have considered defendant’s other contention and find it to be without merit. Niehoff, J. P., Boyers, Lawrence and Eiber, JJ., concur.